Citation Nr: 0032633	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increase rating for disability 
characterized as amputation middle and ring finger, right, 
with limitation of motion of little finger, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for moderately severe 
muscle group XX wound, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for moderate wound 
muscle group V, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1944.  

This appeal arises from an August 1998 rating action that 
addressed the issues set forth on the front page of this 
decision.  After the veteran submitted a notice of 
disagreement with this action, and a statement of the case 
was issued, the veteran perfected an appeal in this regard in 
May 1999, upon the receipt at the RO of a VA Form 9 (Appeal 
to Board of Veterans' Appeals).  In due course, the case was 
forwarded to the Board of Veterans' Appeals (Board) in 
Washington, DC for its review.  

In addition to the foregoing, the Board notes that in the 
veteran's November 1998 notice of disagreement, he appears to 
have raised a claim for service connection for arthritis.  
This specific claim has not been yet been addressed by the 
RO, and it is therefore, not before the Board at this time.  
Since it is also not inextricably intertwined with the issues 
that are before the Board, it is referred to the RO for 
appropriate action.


REMAND

A review of the evidence in this case reflects that the 
veteran sustained fragment wounds on three separate occasions 
during his World War II service.  The first occurred in March 
1944, near Anzio Italy, when the veteran simultaneously 
incurred what was described as a moderately severe 
perforating wound of the right arm, and a moderately severe 
penetrating wound of the left posterior chest wall from a 
high explosive fragment shell.  After treatment, the veteran 
was returned to duty at the end of the following month.  

The veteran next sustained a wound on June 1, 1944.  This 
again occurred in Italy, and was described in the records as 
only a mild left forearm wound.  X-rays that were taken at 
the time failed to reveal the presence of any foreign bodies, 
and the veteran was returned to duty on June 6, 1944.  (As it 
happens, the record does not reflect that the veteran was 
ever service connected for the residuals of this injury, if 
any exist, and therefore, this wound is not the subject of 
the current appeal, but is mentioned only to ensure that the 
veteran's history is accurately described.) 

The veteran was last wounded in combat in southern France in 
late August 1944.  At this time, the veteran was apparently 
struck in the right hand by a machine gun bullet, that caused 
a near traumatic amputation of his middle/third and 
fourth/ring fingers as well as a compound comminuted fracture 
of the his fifth/little finger.  Upon his arrival at an 
evacuation hospital, soon after he was injured, the veteran's 
third and fourth fingers were surgically amputated at the 
metacarpophalangeal joints.  His fifth finger was bandaged.  
The veteran was apparently then transferred to a hospital in 
Italy, where he remained until the end of September.  From 
there, he was evacuated to a hospital in the United States.  
After further treatment and an unsuccessful attempt at 
rehabilitation, the veteran was discharged from service in 
November 1944 because of this wound.  

The veteran filed a claim for VA benefits in November 1944, 
and in a rating action dated later that month, service 
connection was established for the veteran's right hand 
disability.  This was characterized as amputation, traumatic 
3rd & 4th fingers; ankylosis, fibrous, partial 5th digit; right 
hand, gunshot wound; grade IV, and assigned a 30 percent 
disability evaluation, effective from November 1944.  
Evidently, the RO did not have all of the veteran's service 
medical records at that time, and as a consequence, the other 
wounds for which the veteran sought benefits were not 
addressed.  (The veteran's application reflected that he also 
sought to establish entitlement to benefits based on the 
injuries he sustained in March 1944.)  

Thereafter, it appears that the veteran's service medical 
records were associated with the claims file, and the veteran 
underwent an examination for VA purposes in August 1945.  The 
report from this examination included a description of each 
of the wounds that make up the subject of this appeal, and in 
a January 1946 rating action, the RO continued the 30 percent 
evaluation assigned for the veteran's right hand impairment, 
and also established service connection for the residuals of 
the gunshot wounds the veteran sustained to his back, and his 
right upper arm.  These were characterized as residuals, 
multiple gunshot wounds, left lumbar region, rated as muscle 
injury, group XX; and residuals, gunshot wounds, scars right 
upper arm, lower third, rated as muscle injury, group V, 
respectively.  The wound to the veteran's back was evaluated 
as 20 percent disabling, and the wound to his right arm was 
evaluated as 10 percent disabling.  The new evaluations 
established by this rating action were made effective from 
November 1944, such that the veteran's combined disability 
evaluation was 50 percent, effective from the day following 
the date of his discharge.  The veteran's individual and 
combined evaluations set forth in this rating have since 
remained in effect to the present time.  

(At this juncture, the Board notes that in some recent 
correspondence from the veteran, he questioned his combined 
rating, noting that they individually totaled 60 percent, 
rather than 50 percent.  In this regard, the veteran is 
referred to the provisions of 38 C.F.R. § 4.25, which 
provides the formula used to determine a combined disability 
rating, when there are multiple disabilities present.)  

In connection with the veteran's current appeal, he was 
examined for VA purposes in May 1998.  In reviewing the 
report from this examination, it is apparent to the Board 
that the examiner was using as a guide some type of list of 
questions, the answers to which formed the content of the 
report.  Unfortunately, neither the examiner nor the RO has 
provided the Board with this list of questions from which the 
examiner worked.  As such, the Board is unable to 
meaningfully interpret much of the information provided in 
the report.  For instance, the reports that have been 
associated with the claims file includes the comment that the 
examiner considered there to be a "10% additional 
impairment" associated with at least two of the disabilities 
currently on appeal.  (These disabilities appear to be the 
ones associated with the veteran's right hand, as well as his 
back.)  These reports, however, do not make clear what the 
examiner considered to be the base line impairment from which 
to add this 10 percent.  

Moreover, these reports do not include a discussion, insofar 
as it can be determined, of the applicable schedular criteria 
considered in evaluating the veteran's back or his right 
elbow area disabilities.  With respect to the wounds to the 
veteran's back, there is no apparent discussion concerning 
his postural support and the extension and lateral movements 
of the spine, as required to evaluate that disability under 
the applicable diagnostic code.  (See 38 C.F.R. § 4.73, 
Diagnostic Code 5320).  Similarly, with respect to the wound 
the veteran sustained to his right elbow area, there is no 
apparent discussion of elbow supination or elbow flexion as 
required to apply Diagnostic Code 5305, the code under which 
that disability has been rated.  

Under the circumstances described above, the Board concludes 
that it will be necessary to return this case to the RO in 
order to have associated with the file the list of questions 
used by the physician who conducted the examination of the 
veteran in May 1998.  In addition, another examination of the 
veteran should be conducted, the report of which addresses 
the criteria included under the Diagnostic Codes used for 
evaluating the disabilities at issue.  

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following:  

1.  The RO should contact the veteran in 
writing and ask him to identify the places at 
which he has received treatment for the 
service connected disabilities at issue since 
1998.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file, 
copies of the records that the veteran 
identifies.  

2.  Next, the veteran should be scheduled for 
an examination of his service connected 
fragment wounds, the purpose of which is to 
ascertain their present level of impairment.  
All indicated tests, and any consultations 
deemed necessary, should be accomplished.  In 
addition, all examination reports should 
fully set forth the current complaints, and 
pertinent clinical findings regarding the 
wound to the right hand, the wound to muscle 
group XX and the wound to the right muscle 
group V.  In particular, with respect to 
muscle group XX, the examiner should comment 
on any impairment to the veteran's postural 
support, as well as any impairment to the 
extension and lateral movements of the 
veteran's spine.

Regarding the veteran's right arm wound, 
the examiner should comment on the impairment 
present to the veteran's elbow supination and 
flexion.  Weakened movement, excess 
fatigability, incoordination or pain on use 
as may be associated with any disability at 
issue should also be noted.  Furthermore, the 
examiner should state whether any pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by his 
visible behavior.  Any additional impairment 
on use should be described in terms of the 
degree of additional range-of-motion loss of 
any appropriate joint, and specific findings 
should be made regarding range of motion of 
the right elbow, and lumbar spine, to include 
the extent to which that motion deviates from 
normal.  The level of pain on motion should 
also be described, and the presence of any 
disability located in similar areas as the 
injuries at issue, but not considered to be 
associated with those service-connected 
injuries, should be identified, and the level 
of impairment caused by these non-service 
connected disabilities should be 
distinguished (if possible) from the 
impairment caused by the service connected 
disabilities.

All opinions expressed should be supported 
by reference to pertinent evidence, and a 
complete rationale for any opinion expressed, 
with reference to supporting records, should 
be provided.  Before evaluating the veteran, 
the examiner should review the claims folder, 
and a notation to the effect that this review 
of the record was accomplished should be 
included as part of any examination report.

3.  The RO should also attempt to associate 
with the file, the questions which apparently 
formed the bases for the examination report 
prepared in connection with the examination 
the veteran underwent at the Birmingham VA 
Medical Center in May 1998.  

4. Following completion of the foregoing, the 
RO should review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, including 
if the requested medical review does not 
include all opinions requested, appropriate 
corrective action is to be implemented.

5. Next, the RO should enter its 
determination as to whether an increased 
rating is warranted for the disabilities at 
issue.  If the RO's determination as to the 
proper evaluation of any disability is 
favorable to the veteran, he should be asked 
whether it satisfies his appeal.  If the 
veteran replies in the negative, or not at 
all, he should be furnished a supplemental 
statement of the case.  After a reasonable 
opportunity to respond to this document has 
been provided, the case should then be 
returned to the Board if otherwise in order.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTIAN S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



